                      Case 21-03470            Doc 12        Filed 03/25/21 Entered 03/25/21 16:44:28                     Desc Main
                                                               Document     Page 1 of 6
B2030 (Form 2030) (12/15)

                                              UNITED STATES BANKRUPTCY COURT
                                                              Northern District of Illinois
In re                           Genell Armstrong                                                   Case No.                21-03470
                                     Debtor                                                                                (If known)
                                                                                                   Chapter                 Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR - AMENDED
        1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the abovenamed debtor(s) and that
           compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
           rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection w ith the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                                                       $0.00

             Prior to the filing of this statement I have received                                                                             $0.00

             Balance Due                                                                                                                       $0.00

        2. The source of the compensation paid to me was:
                         Debtor                                      Other (specify)

        3. The source of the compensation paid to me is:
                         Debtor                                      Other (specify)

        4.       I have not agreed to share the above-disclosed compensation with any other person unless they are
                 members and associates of my law firm.
                 I have agreed to share the above-disclosed compensation with a other person or persons who are not
                 members or associates of my law firm. A copy of the agreement, together with a list of the names of
                 the people sharing in the compensation, is attached.
        5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
                a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                   bankruptcy;
                 b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
                  c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
                 d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
        6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                         CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the
  debtor(s) in this bankruptcy proceedings.
               03/25/2021
              {date:attorney____________}                                                {signature:attorney}
                         Date                                                            Signature of Attorney


                                                                                          Semrad Law Firm
                                                                                           Name of law firm




 Document Ref: DB9RA-QYA5U-46DIR-YMP6M                                                                                                      Page 1 of 6
               Case 21-03470            Doc 12   Filed 03/25/21 Entered 03/25/21 16:44:28      Desc Main
                                                   Document     Page 2 of 6
           THE SEMRAD LAW FIRM
                                                                                 Attorneys & Counselors at Law
                                                                                          20 S. Clark, 28th Floor
                                                                                             Chicago, IL 60603
                                                                                                 (312) 913-0625
           
           
                                                         RECITALS

           WHEREAS, The Semrad Law Firm LLC (the “Firm”) previously agreed to represent
           Client
           Genell Name         Armstrong          (the “Client” or “Clients”) conditioned on
           the Client(s) entering into this agreement after the filing of a Chapter 7
           Bankruptcy case to pay the Firm for services rendered after the filing of the
           case.

           WHEREAS, the Client(s) has filed a Chapter 7 Bankruptcy, Case XX-XXXXX
                                                                         21-03470 (THE
           “Case”).

           WHEREAS, the Firm will forebear from requesting to withdraw from representing
           Client(s) so long as Client(s) signs this agreement within ten (10) days of the filing
           of the Case.

           WHEREAS, the Client(s) has been advised that in the event Client(s) refuses to
           sign this agreement, Client(s) will owe no money to the Firm for any services
           rendered in this Case and the Firm must continue to represent Client(s) in all
           aspects of this case until permitted by the Bankruptcy Court to withdraw from
           representation.

           WHEREAS, The Client(s) has been advised that in the event Client(s) refuses to
           sign this agreement, Client(s) may hire another attorney apart from the Firm to
           represent Client(s) in the Case.

           WHEREAS, The Client(s) has been advised that Client(s) may consult another
           attorney apart from the Firm as to whether Client(s) should enter into this
           agreement.

           NOW, THEREFORE, in consideration of the promises and forbearances made
           herein, the sufficiency of which is hereby expressly acknowledged, the Parties
           agree to the following:

                1. Scope of Representation. The Firm will be representing the Client(s) in all
                   aspects of the Case except for any adversary proceedings that may be
                   filed against the Client(s). The scope of this representation does not
                   include any other civil or criminal proceedings.

                2. Fees.




Document Ref: DB9RA-QYA5U-46DIR-YMP6M                                                                           Page 2 of 6
              Case 21-03470             Doc 12   Filed 03/25/21 Entered 03/25/21 16:44:28      Desc Main
                                                   Document     Page 3 of 6
           THE SEMRAD LAW FIRM
                                                                                 Attorneys & Counselors at Law
                                                                                          20 S. Clark, 28th Floor
                                                                                             Chicago, IL 60603
                                                                                                 (312) 913-0625
                         a. The Firm agrees to provide the following Services:
                                  i. Advise Client(s) of the requirement to attend the meeting of
                                     creditors and notify Client(s) of the date, time, and place of
                                     the meeting;
                                 ii. Advise Client(s) of the requirement to attend a debtor
                                     education course and provide a certificate of completion to
                                     the Firm;
                                iii. Send notice of the Case filing to creditors;
                               iv. Correspond with creditors regarding any matters necessary
                                     for the administration of the Case, including to cease payroll
                                     garnishments, unfreeze bank accounts, or recover property
                                     that was improperly seized by a creditor;
                                v. Timely submit to the Chapter 7 trustee properly documented
                                     proof of income, tax records as well as any other necessary
                                     documentation;
                               vi. Provide knowledgeable legal representation at the meeting
                                     of creditors as well as any continued or rescheduled meetings
                                     in time for check-in and the actual examination;
                              vii. Timely prepare and file the notice of completion of the
                                     debtor education course;
                              viii. If the Firm will be employing another attorney to attend the
                                     meeting of creditors, personally explain to Client(s), in
                                     advance, the role and identity of the other attorneys and
                                     provide that attorney with the Case file in sufficient time to
                                     review it and properly represent Client(s) at the meeting;
                               ix. Timely negotiate with the Trustee regarding any property or
                                     actions that the Trustee may pursue that may be adverse to
                                     Client(s) interests;
                                 x. Timely prepare, file, and serve any necessary statements,
                                     amended statements, amended schedules and any change
                                     of address, in accordance with information provided by you
                                     Client(s);
                               xi. Monitor all incoming case information, including but not
                                     limited to, Reaffirmation agreements, notice of audits by the
                                     US Trustee, correspondence from Client(s) or any interested
                                     parties;
                              xii. Review and negotiate, if necessary, any reaffirmation
                                     agreements and personally explain the terms of said
                                     agreements to Client(s);
                              xiii. Be available to respond to Client(s)’ questions throughout the
                                     term of the case;




Document Ref: DB9RA-QYA5U-46DIR-YMP6M                                                                           Page 3 of 6
              Case 21-03470             Doc 12   Filed 03/25/21 Entered 03/25/21 16:44:28      Desc Main
                                                   Document     Page 4 of 6
           THE SEMRAD LAW FIRM
                                                                                 Attorneys & Counselors at Law
                                                                                          20 S. Clark, 28th Floor
                                                                                             Chicago, IL 60603
                                                                                                 (312) 913-0625
                               xiv. Review and timely respond, if necessary, to Trustee motions to
                                     dismiss the Case;
                               xv. Review and timely respond, if necessary, to motions for relief
                                     from stay;
                               xvi. Prepare, file, and serve all appropriate motions to avoid liens;
                              xvii. Prepare, file, and serve all appropriate motion to redeem;
                              xviii. Send In Re Mendiola letters to previously undisclosed
                                     creditors; and
                               xix. Provide any other legal services necessary for the
                                     administration of the case; and
                                xx. Provide post discharge services such as a review of Client(s)’
                                     credit report and advising Client(s) regarding possible
                                     discharge violations that may have occurred.

                         b. The fee for services provide after the case is filed is $XXX.00.
                                                                                     0.00

                3. Retainers and Payments to the Firm.

                         a. The fee being charged is a flat fee for services rendered during the
                            Case and will be applied without the need for the Firm to keep
                            detailed time records for the specific services performed.

                         b. Any funds paid to the Firm shall immediately become property of
                            the Firm and will be deposited into the operating account of the
                            Firm and will be used for general expenses of the firm.

                         c. While it is ordinarily an option to deposit funds with an attorney that
                            shall remain property of the Client(s) as security for future services,
                            the Firm does not represent clients under such a security retainer
                            because bankruptcy cases require many disparate tasks and
                            functions for the attorneys and support staff; some of which require
                            legal expertise while others may only be ministerial in nature. The
                            benefit to Client(s) is the firm’s commitment to perform any and all
                            work necessary to represent Client(s) in this Case.

                4. Right to Hire New Counsel. Client(s) has the right at any time to terminate
                   the Firm’s representation and hire new counsel. Should Client(s) refuse to
                   sign an agreement after the filing of your bankruptcy case to pay the Firm
                   for services rendered after the filing of the Case, and the Firm moves to
                   withdraw from representation, Client(s) is strongly encouraged to hire new
                   counsel.




Document Ref: DB9RA-QYA5U-46DIR-YMP6M                                                                           Page 4 of 6
              Case 21-03470             Doc 12   Filed 03/25/21 Entered 03/25/21 16:44:28      Desc Main
                                                   Document     Page 5 of 6
           THE SEMRAD LAW FIRM
                                                                                 Attorneys & Counselors at Law
                                                                                          20 S. Clark, 28th Floor
                                                                                             Chicago, IL 60603
                                                                                                 (312) 913-0625
                5. Conflict Waiver. There is an inherent conflict wherever attorneys
                   represent debtors in bankruptcy for a fee. The Firm is working to alleviate
                   financial issues, while at the same time charging a fee. There have also
                   previously been cases that questioned whether asking you to sign an
                   agreement after the filing of your bankruptcy case to pay the Firm for
                   services rendered after the filing of your case presents a possible
                   additional conflict of interest. The Firm may only represent you if that
                   representation will not be materially limited by the Firm’s own interests.
                   We believe our ability to represent you will not be affected by your
                   ongoing obligation to pay our post-petition fee. By signing this
                   agreement, you are waiving this conflict and are allowing us to represent
                   you. You do not have to waive this conflict of interest and can instead
                   choose for the Firm not to represent you. You also have the right to
                   consult separate counsel to discuss whether you should waive this conflict.


           Date:           {date:debtor____________}
                            03/25/2021

           Signed:

                     {signature:attorney}

                     Attorney, The Semrad Law Firm LLC




             {signature:debtor}

           Client                                                Client




Document Ref: DB9RA-QYA5U-46DIR-YMP6M                                                                           Page 5 of 6
                Case 21-03470            Doc 12       Filed 03/25/21  Entered
                                                             Law Offices of   03/25/21 16:44:28                         Desc Main
                                                        Document     Page 6 of 6
                                                    The Semrad Law Firm, LLC
                                                           Accounting Department
                                                20 South Clark, 28th Floor, Chicago IL 60603
                                         Phone: (855) 206-1524 Email: Accounting@SemradLaw.com
                                                          www.DebtStoppers.com


                           CREDIT/DEBIT CARD AUTHORIZATION FORM
                                                                                                            PAYMENT SCHEDULE:
      Intake Attorney:      N/A
                                                                                                             DATE             AMOUNT
      RJS Employee:         nkhory@semradlaw.com
                                                                                                            03/26/2021               136.00
       Client Name:         Armstrong, Genell
                                                                                                            04/09/2021               136.00
       File Number:         199580
                                                                                                            04/23/2021                66.00
           Amount Paid Today:                                 $0.00                                    TOTAL                       $338.00
           Post-dated Payment Total:                      $338.00
           Total Paid Under Agreement:                    $338.00

      Agreement Type:          Chapter 7




       Card Info:           Debit Card

       Card Number:         6318

       Expiration:          5/2024

       Name:                Armstrong, Genell

       Address:             400 Manda Lane
                            Unit 405
                            Wheeling, IL 60090
       Email:               laylay1963@yahoo.com




     Authorization:

     I authorize The Semrad Law Firm LLC to charge the credit card indicated in this authorization form per the terms outlined
     above. I understand that this authorization will remain in effect until the full amount of attorney’s fees are paid in full, and I
     agree to notify The Semrad Law Firm of any changes in my account information. I certify I am an authorized user of this
     credit/ debit card and that I will not dispute the scheduled payments with my credit card issuer.

     Cardholder Signature                {signature:debtor}                                        Date       03-25-2021

Document Ref: DB9RA-QYA5U-46DIR-YMP6M                                                                                                     Page 6 of 6
